Citation Nr: 0934013	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for periodontal 
disease for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to May 1956.  
He had an additional period of active duty from January 4, 
1962, to February 8, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

A claim of service connection for a dental disorder is also 
considered a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In the veteran's 
April 2003 claim he specifically noted that he was receiving 
treatment and needed more dental work.  He also testified 
that he needed additional treatment but has not authorized 
his private dentist to do any work pending the outcome of his 
claim.  

The issue of entitlement to service connection for the 
purpose of VA outpatient dental treatment has not be 
adjudicated or certified on appeal.  Accordingly, the issue 
is referred to the RO for such further action as may be 
necessary to include further referral to the appropriate VA 
medical center.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was denied service connection for periodontal 
disease by way of a rating decision dated in February 2000.  
He did not perfect an appeal of the decision and it became 
final.

2.  The evidence received since the February 2000 rating 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for periodontal disease.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for periodontal disease 
has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

The provisions of 38 C.F.R. § 4.150 (2008) govern those 
dental conditions for which a compensable evaluation may be 
assigned.  VA compensation is only available for certain 
types of dental and oral conditions listed under 38 C.F.R. 
§ 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161 (2008), but not for purposes of compensation.  
See Byrd v. Nicholson, 19 Vet. App. 388, (2005); see also 38 
C.F.R. § 3.381 (2008).

The Veteran submitted a claim for gum disease in January 
2000.  His claim was denied by the RO in February 2000, with 
notice provided that same month.  The Veteran failed to 
perfect an appeal and the decision became final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  Service connection for periodontal disease may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2000 
rating decision consisted of the Veteran's service treatment 
records (STRs) and dental records, private medical treatment 
records for unrelated conditions for the period from 1966 to 
1993, VA examination reports dated in September 1969 and May 
1987, private dental treatment records for the period from 
April 1975 to February 1986, and a statement from R. Emblom, 
D.M.D., dated in December 1999.

The Veteran served on active duty from June 1954 to May 1956.  
He had an additional period of active duty from January 4, 
1962, to February 8, 1962.  The Veteran's STRs are negative 
for any evidence of dental trauma.  His dental records 
reflect that he received routine care on a number of 
occasions.  Entries on three DA Form 8-116, Report of Dental 
Survey, dated in June 1954, February 1955, and June 1955 all 
reported that there was no periodontoclasia.  A similar 
report, dated in March 1956, reported that there was slight 
periodontoclasia.  The last report was done as part of the 
Veteran's release from active duty physical examination in 
March 1956.  

The Veteran had an examination for inactive duty in the Army 
Reserve in March 1960.  No specific dental disorder was noted 
on examination.  The Veteran served on the short period of 
active service in 1962 as indicated.  The Veteran completed a 
Report of Medical history in January 1962.  He did not report 
any dental trauma or any dental-related complaints.  His 
separation physical examination from that time did not 
identify any dental disorder.

The private treatment records and VA examinations contained 
no information regarding any dental problems or complaints.  
The records denote a number of Head, Eyes, Ears, Nose, and 
Throat (HEENT) examinations but there are no findings 
regarding a dental disorder.  

Dr. Emblom stated that the Veteran had periodontal disease 
and needed additional dental work done.  He stated that the 
condition was treated while the Veteran was on active duty 
from 1954 to 1956.  

The private dental records do not identify the source of 
treatment; however, they were stapled to the letter from Dr. 
Emblom.  Many of the entries pertain to billing for treatment 
with only limited information included regarding the dental 
care that was provided.

The RO denied the Veteran's claim for service connection for 
periodontal disease.  The basis for the denial was that 
periodontal disease is not a disabling condition for 
compensation purposes.  The RO noted that service connection 
could be considered for determining entitlement to outpatient 
treatment; however, the only issue adjudicated was 
entitlement to service connection for periodontal disease for 
the purposes of compensation.

The Veteran submitted his current claim in April 2003.  He 
said that he was requesting service connection for 
periodontal disease.  He said that he was receiving dental 
treatment and required additional dental work.  The evidence 
received since the February 2000 rating decision consists of 
a copy of a separation physical examination, dated in January 
1962, a letter from Dr. Emblom, dated in July 2003, hearing 
testimony from the Veteran from an RO hearing in August 2004, 
a negative reply for records from the Army medical facility 
at Fort Monmouth, New Jersey, and statements from the 
Veteran.

Aside from the copy of the separation examination, the 
evidence is new to the record.  The separation physical 
examination is duplicative of evidence already of record.  
Dr. Emblom noted that the Veteran had periodontal treatment 
in service.  He said that the periodontal condition was not 
cured and that the Veteran had been treated several times for 
the disease since that time.  He also said that examination 
showed severe damage in the area of teeth # 22-26 that 
probably could not be cured.  Dr. Emblom said it was felt 
that teeth #23-27 needed to be extracted and replaced with a 
removable partial denture.  He concluded by noting the 
Veteran had periodontal disease in service, 1954 to 1956, 
that was not cured and the result was the loss of four teeth.

The Board notes that periodontal disease is any of a group of 
pathological conditions that affect the surrounding and 
supporting tissues of the teeth.  Simington v. West, 11 Vet. 
App. 41, 42 (1998).  (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 487 (28th ed. 1994).  

The Veteran testified at a hearing before the Decision Review 
Office (DRO) in August 2004.  He said that he believed he 
first had treatment in service in September 1954.  He said 
they had to split his gums and put a brace on.  The Veteran 
said he had had teeth extracted but not as a result of his 
treatment in service.  He testified that it was 15-20 years 
after service before he had dental treatment.  He said it was 
because "it healed up real good and it broke lose [sic] 
after that."  The Veteran acknowledged that Dr. Emblom had 
only examined him but had not treated him.  He also said his 
current claim was his original claim for dental treatment 
from VA.  He said he had waited because it just started to 
bother him a year or two ago.  (Transcript p. 7).  The 
Veteran's representative noted the prior claim and denial for 
the hearing record.  The DRO noted that Dr. Emblom had not 
provided the basis for his opinion.  He asked the Veteran if 
he had records from 1954 and the Veteran responded that he 
did not.  

The negative reply for additional records from the Army 
medical facility at Fort Monmouth does not provide any in 
support of the claim.

Upon review of all of the evidence received since the 
February 2000 rating decision, the Board finds that the 
evidence, while new, does not relate to an unestablished fact 
necessary to substantiate the claim and therefore does not 
raise the reasonable possibility of substantiating the 
Veteran's claim of service connection for periodontal 
disease.  The newly received evidence shows that the Veteran 
continues to relate his current dental condition to treatment 
he received in service.  Dr. Emblom continues to describe the 
condition as periodontal disease.  Although Dr. Emblom's 
current statement provides more detail than his prior 
statement, the underlying dental condition remains the same - 
periodontal disease.  There is no evidence of dental trauma 
or loss of teeth due to osteomyelitis and neither the Veteran 
nor Dr. Emblom allege as much.

The Veteran's dental condition is still periodontal disease.  
The Veteran admits this and states it is the basis for his 
claim.  There is no evidence to demonstrate a dental 
disability for VA compensation purposes.  Accordingly, the 
Veteran's claim is not reopened and is denied.

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Court issued a second decision in which it held, in part, 
that VA's duty to notify a claimant seeking to reopen a claim 
included advising the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id. at 9-10.

The Veteran's claim was received in April 2003.  The RO 
initially wrote to him in May 2003.  He was informed of the 
evidence/information needed to substantiate a claim for 
service connection.  He was advised of VA's duty to assist 
and what he needed to do in the development of his claim.  He 
was asked to submit evidence to the RO within 30 days.  

The RO wrote to the Veteran again in June 2003.  He was 
informed that his previous claim for service connection for 
periodontal disease had been denied and was now final.  He 
was informed that he needed to submit new and material 
evidence to reopen his claim.  He was also informed of what 
type of evidence would be considered new and material 
evidence, although not specific to his claim.  

The Veteran submitted the July 2003 letter from Dr. Emblom in 
response to the RO's letter.  The Veteran's claim was denied 
in September 2003.  

The RO wrote to the Veteran in March 2004.  He was asked to 
notify the RO if he was aware of any other 
information/evidence that would support his claim.  He was 
informed of the evidence of record.  He was again informed of 
the evidence/information needed to substantiate a claim for 
service connection.  He was advised of VA's duty to assist 
and what he needed to do in the development of his claim.

The Veteran testified in support of his claim in August 2004.  
The DRO issued a statement of the case that same month.  The 
DRO found that new and material evidence had been received 
and reopened the claim.  The DRO then adjudicated the claim 
on the merits but the claim remained denied.  

The Board denied the Veteran's claim in December 2007.  The 
Veteran appealed to the Court.  The VA's General Counsel 
representative filed a motion requesting that the Court 
vacate the Board's decision.  The motion also requested that 
the Court remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of the November 2008 motion.  The basis for the 
motion was that the Veteran's testimony may have provided an 
additional source for pertinent military records.  

The Court granted the motion to vacate and remand in January 
2009 and returned the case to the Board. 

The Board remanded the case for additional development in 
March 2009.  The RO wrote to the Veteran and advised him that 
his claim for service connection for periodontal disease was 
previously denied.  The letter incorrectly gave the date of 
the prior final decision as September 23, 2003, rather than 
February 16, 2000.  The Veteran was notified that the prior 
decision was now final and that new and material evidence was 
required to reopen his claim.  The Veteran was informed that 
the basis for the prior denial was that periodontal disease 
is not a disabling condition for compensation purposes.  

The Veteran responded in April 2009.  He stated that he had 
no further evidence/information to submit.

The RO attempted to obtain additional records from the 
National Personnel Records Center and the Army medical 
facility at Fort Monmouth but received negative replies in 
May 2009.  The RO informed the Veteran that Fort Monmouth had 
no records that same month.  He was asked to provide any of 
the alleged outstanding records if he had them.  

The Veteran responded in June 2009.  He returned a copy of 
the RO's letter of May 2009 and referred to his earlier 
statement of having nothing further to submit.  

The RO made a formal finding that no additional STRs 
pertaining to dental treatment at Fort Monmouth were 
available in June 2009.  The RO then re-adjudicated the 
Veteran's claim in August 2009.  The Veteran's claim remained 
denied.  The RO issued a supplemental statement of the case 
(SSOC) that addressed the evidence added to the record and 
the basis for the continued denial of the claim.  The SSOC 
advised the Veteran of the unavailability of records 
determination.  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and that he 
needed to submit new and material evidence for his claim.  He 
was not provided with the exact notice required for the 
specific new and material evidence needed in his case.  See 
Kent, 20 Vet. App. at 10.  Nor was the Veteran provided with 
the notice addressed by the Court in Dingess.  As the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Moreover, the Board finds that the Veteran is not prejudiced 
due to any failure to provide Kent-compliant notice as the 
Veteran is reasonably expected to understand what is required 
to reopen the claim based on the communications sent to the 
Veteran over the course of this appeal.  Further, the Veteran 
has provided evidence in direct response to the notice 
letters advising him to submit new and material evidence.  He 
submitted the more detailed letter from Dr. Emblom and 
informed the RO that he had nothing further to submit.  

Also, the Board denied the Veteran's claim on a different 
basis than that used by the RO.  The RO reopened the 
Veteran's claim and denied it on the merits while the Board 
did not reopen the claim.  The Veteran was not prejudiced by 
this action as the Veteran was still on notice that service 
connection was not warranted for periodontal disease.  The 
Veteran was aware that he needed to submit evidence that 
would establish entitlement to service connection for 
periodontal disease.  The Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Jackson, 265 F.3d at 1370-71; see also Bernard, supra.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues have been obtained.  
The Veteran's STRs and dental records are of record, as was 
the evidence previously of record when the claim was 
considered in February 2000.  The Veteran submitted the 
medical statement from Dr. Emblom and testified at a hearing 
at the RO.  

The Board notes that the Veteran's claim was previously 
denied in December 2007.  As noted, supra, the Veteran 
appealed that denial.  The Court vacated the Board's 
decision, based on the motion filed by VA's General Counsel 
representative and returned the case for additional 
development.  

The Board noted in its remand of March 2009 that the motion 
was in error in overlooking the dental treatment records 
already of record.  In particular, the Board noted that the 
existing dental records reflected that the Veteran received 
routine care on a number of occasions in service.  Entries on 
three DA Form 8-116, Report of Dental Survey, dated in June 
1954, February 1955, and June 1955 all reported that there 
was no periodontoclasia.  A similar report, dated in March 
1956, reported that there was slight periodontoclasia.  The 
last report was done as part of the Veteran's release from 
active duty physical examination in March 1956.  The Veteran 
had an examination for inactive duty in the Army Reserve in 
March 1960.  No specific dental disorder was noted on 
examination, or on his release from active duty examination 
of January 1962  

Of particular significance was a DA Form 8-116, dated in 
February 1955.  The form listed nine instances of treatment 
on its cover.  The reverse side of the form listed the 
Veteran as a student at the "signal school."  It also 
listed his service as eight months.  Thus, it is clear from 
the date of the form, the student notation, and length of 
service reported that this particular form recorded dental 
treatment provided to the Veteran while he was a student at 
the signal school at Fort Monmouth.  The Board noted that 
this specific record was not addressed in any way by the 
motion to vacate.  

Despite the obvious inclusion of the dental records for the 
Veteran's service at Fort Monmouth, the RO undertook the 
required additional efforts to obtain any outstanding 
records.  A negative reply was received from Fort Monmouth 
and a duplicate copy of the January 1962 release from active 
duty examination was received from a records request made to 
the National Personnel Records Center (NPRC) in April 2009.

The RO issued a formal finding that no additional STRs were 
available for the Veteran in June 2009.  This finding was 
conveyed to the Veteran by way of the SSOC of August 2009.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not alleged that there is any 
additional outstanding evidence pertinent to his claim.  The 
Board is also unaware of any such evidence.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for periodontal disease for 
compensation purposes.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


